Citation Nr: 0933063	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  06-28 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2009 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the Veteran's claim of 
entitlement to service connection for tinnitus.  This claim 
was remanded for the scheduling of a hearing in March 2009.  
The Veteran received a videoconference hearing before the 
undersigned Veterans Law Judge in July 2009.


FINDINGS OF FACT

The Veteran received significant exposure to acoustic trauma 
in service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, his tinnitus was 
incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).  The notice 
requirements apply to all five elements of a service 
connection claim: (1) Veteran status; (2) existence of 
disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

In the instant case, the duty to notify was satisfied by way 
of letters sent to the Veteran in June 2004 and May 2009.  
These documents collectively informed the Veteran of what 
evidence was needed to establish the benefit sought, what 
evidence VA would or had already obtained, and what evidence 
the Veteran should provide.  Additionally, the May 2009 
letter informed the Veteran of the information and evidence 
necessary to establish a disability rating and an effective 
date, in accordance with Dingess/Hartman, supra.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a timing defect may be cured by the issuance of fully 
compliant notification followed by a readjudication of the 
claim).

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits that is 
being finally decided on this appeal.  The Veteran was 
provided with a VA examination in January 2005, and a 
videoconference hearing in July 2009.  Consequently, and in 
light of the favorable decision below, the Board finds that 
the duty to notify and assist has been satisfied in this 
appeal.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence, the Board finds 
that the evidence is at least in equipoise as to the question 
of whether the Veteran's current tinnitus is related to 
service, and as such, service connection is warranted for 
this disability.

In support of this, the Board finds probative an opinion from 
a private facility, which noted the Veteran's exposure to 
acoustic trauma in service, and indicated that tinnitus can 
be caused by prolonged exposure to loud noise, and that this 
noise exposure was probably the causative factor for the 
Veteran's tinnitus problem.

While a January 2005 report of VA examination indicated that 
it would be speculation to link the Veteran's tinnitus to 
service, the Board finds the Veteran's testimony during his 
hearing, that he was exposed to loud aircraft noise nearly 
constantly while in service, to be very credible evidence of 
the Veteran incurring acoustic trauma in service.

Thus, considering all evidence of record, including the 
Veteran's hearing testimony, the Board finds that the 
evidence is at least in equipoise as to the question of 
whether the Veteran's tinnitus is related to service.  As 
such, the benefit-of-the-doubt doctrine applies, and the 
Board finds that service connection for tinnitus is 
warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


